                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


KATRINA WALLACE, on behalf of            )
herself and others similarly             )
situated,                                )
                                         )
                    Plaintiff,           )
                                         )
       v.                                )                1:18CV501
                                         )
GREYSTAR REAL ESTATE PARTNERS,           )
LLC, et al.,                             )
                                         )
                    Defendants.          )


                       MEMORANDUM OPINION AND ORDER

       This case comes before the Court on Plaintiff’s Third Motion

to Compel Jurisdictional Discovery (Docket Entry 104).                    For the

reasons that follow, the Court will grant in part the Third Motion

to Compel Jurisdictional Discovery, in that the Court will order

production of the material sought by Plaintiff and will impose

sanctions, but not to the full extent proposed by Plaintiff.

                                  INTRODUCTION

       At the inception of this case, four Defendants, including

Defendant Greystar RS SE, LLC (“GRSSE”), moved for dismissal due to

lack   of   personal       jurisdiction.       (See   Docket   Entry   40.)    On

September 11, 2019, the Court (per United States District Judge

Loretta     C.    Biggs)    authorized       Plaintiff   to    “conduct   limited

jurisdictional discovery for a period of not more than 90 DAYS from

th[at date] . . . and [to] proceed as directed by the assigned

Magistrate Judge.”          (Docket Entry 78 at 23.)          The jurisdictional




   Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 1 of 19
discovery authorized by Judge Biggs included interrogatories under

Federal Rule of Civil Procedure 33 (“Rule 33”) and requests for

production (“RFPs”) under Federal Rule of Civil Procedure 34 (“Rule

34”) directed to Defendant GRSSE, as well as its deposition under

Federal Rule of Civil Procedure 30(b)(6) (“Rule 30(b)(6)”).                    (See

id. at 23-24.)          Among the grounds for jurisdictional discovery,

Judge Biggs expressly identified the concern that “Defendants’

complex    corporate      structure       and   practice   of    using   the   term

‘Greystar’       to   refer     to   multiple   different    entities       make   it

difficult for an outsider, like Plaintiff, to determine which

Greystar subsidiary is responsible for which actions.” (Id. at 13;

see also Docket Entry 58 at 4 (proposing jurisdictional discovery

into, among other things, “total amount of revenue generated for

each Greystar Defendant from North Carolina residents”).)

     The day after entry of Judge Biggs’s foregoing Order, the

undersigned Magistrate Judge required “the parties to immediately

confer    regarding       the    90-day     jurisdictional      discovery    period

authorized [by Judge Biggs] and to file a joint notice [a week

later], EITHER confirming that [they] agreed upon all material

matters necessary for the efficient conduct of such discovery OR

summarizing any points of material disagreement.”                    (Text Order

dated    Sept.    12,    2019.)       The   parties   timely     filed   a   Notice




                                          -2-




   Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 2 of 19
confirming that they had agreed on “an efficient manner in which to

conduct jurisdictional discovery.”              (Docket Entry 81 at 1.)1

       Plaintiff       then    promptly   served   written     discovery,   which

included service on Defendant GRSSE of:

       1) Interrogatory 1, which requested identification of “each

person      who   is   answering    these   Interrogatories,      assisting     the

answering of these Interrogatories, or who has been consulted for

purposes of answering these Interrogatories, including all persons

with       whom   [Defendant    GRSSE]    communicated   for    the   purpose   of

obtaining information responsive to these Interrogatories” (Docket

Entry 108-2 at 3 (bold font omitted));

       2) Interrogatory 8, which requested a listing of Defendant

GRSSE’s “total revenue generated from North Carolina residents or

business activities” (id. at 7 (bold font omitted)); and

       3) RFP 1, which requested “[a]ll documents and ESI identified,

referenced, or relied upon in [Defendant GRSSE’s] responses to

Plaintiff’s Interrogatories” (id. at 21 (bold font omitted)).

       On October 25, 2019, Defendant GRSSE served Plaintiff with

discovery responses, in which:

       1) as to Interrogatory 1, Defendant GRSSE identified ONLY

“Susan Newman” (id. at 3);




       1
        That same day, three Defendants, including Defendant GRSSE moved for a
stay of jurisdictional discovery (see Docket Entry 79), but Judge Biggs denied
that motion (see Docket Entry 85).

                                          -3-




    Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 3 of 19
       2) as to Interrogatory 8, Defendant GRSSE objected and gave no

answer (see id. at 7); and

       3) as to RFP 1, Defendant GRSSE objected and did not agree to

produce any documents (see id. at 21).

       On November 1, 2019, Plaintiff filed a Motion to Compel

Jurisdictional Discovery.              (See Docket Entry 87.)              The undersigned

Magistrate Judge shortened the response time and set a hearing for

November 13, 2019.        (See Text Order dated Nov. 4, 2019.)                      At that

hearing, among other things, Defendant GRSSE “agreed to supplement

[its]    response[]      to   R[FP]      1   .     .    .    [and]   the    Court   ordered

Defendant[      GRSSE]    .   .    .    to     supplement         [its]     response[]   to

Interrogator[y] . . . 8 . . . .”               (Text Order dated Nov. 13, 2019.)

       Two weeks later, Defendant GRSSE served Plaintiff with “First

Supplemental Responses,” which did not address Interrogatory 8, but

did offer additional production as to RFP 1, although not as

concerned Interrogatory 8.             (See Docket Entry 101-1.)                 On December

11,     2019,   Defendant         GRSSE      served          Plaintiff      with    “Second

Supplemental     Responses,”           which     did        not   offer    any   additional

production as to RFP 1, but which did address Interrogatory 8 by

identifying     (in   chart       form)      certain         “property     management    fee

revenue from North Carolina.”                (Docket Entry 112-1 at 2.)

       On December 23, 2019, Plaintiff filed her Second Motion to

Compel Jurisdictional Discovery.                       (See Docket Entry 94.)            The

undersigned Magistrate Judge (again) shortened the response time


                                             -4-




      Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 4 of 19
(see Text Order dated Dec. 26, 2019) and (again) set a hearing (see

Text    Order     dated   Jan.     8,    2020).        At     that    hearing,     the

“jurisdictional discovery deadline [was] extended until 2/28/2020”

(Minute Entry dated Jan. 15, 2020) and the undersigned Magistrate

Judge      “(A)   reconsider[ed]        in    part    [the]    Text    Order     dated

11/13/2019, (B) again grant[ed] in part and den[ied] in part

[Plaintiff’s first] Motion to Compel Jurisdictional Discovery, and

(C) grant[ed] in part and den[ied] in part [Plaintiff’s] Second

Motion to Compel Jurisdictional Discovery, all for the reasons and

in   the    manner   stated   on   the       record   at    the   hearing   held   on

01/15/2020.”      (Text Order dated Jan. 24, 2020.)

       As correctly recounted by Plaintiff (based on a transcribed

recording of that hearing (see Docket Entry 108-1)):

       Throughout the hearing . . ., [Defendant GRSSE’s]
       attorney represented that only Susan Newman answered the
       Interrogatories on behalf of [Defendant GRSSE].       The
       Court specifically asked whether Ms. Newman answered
       Interrogatory No. 8 on behalf of [Defendant GRSSE], and
       counsel for [Defendant GRSSE] confirmed she did. Based
       upon this representation, the Court ordered [Defendant
       GRSSE] to “produce the documents or ESI that Ms. Newman
       relied on in coming up with the response that she gave to
       interrogatory number eight.”

(Docket Entry 105 at 3 (internal citations omitted) (emphasis

added).)

       On February 5, 2020, Defendant GRSSE served Plaintiff with

“Amended and Supplemental Responses,” which:

       1) as to Interrogatory 8, omits (without explanation) the

chart contained in Defendant GRSSE’s Second Supplemental Response

                                         -5-




     Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 5 of 19
as to Interrogatory 8 and directs Plaintiff to “[s]ee RSSE 00319”

(Docket Entry 108-4 at 3); and

      2) as to RFP 1, similarly refers to “RSSE 00319” as the only

document and/or ESI “relied upon in supplemental response to

Interrogatory     []   8”   (id.   at   4;    see   also   Docket   Entry   112-2

(redacted version of “RSSE 00319”)).2

      After the undersigned Magistrate Judge (again) extended the

jurisdictional discovery deadline (to March 29, 2020, due to the

illness of Defendant GRSSE’s primary counsel) (see Text Order dated

Feb. 19, 2020), Ms. Newman appeared for Defendant GRSSE’s Rule

30(b)(6) deposition on March 11, 2020.              (See Docket Entry 112-3.)

During that deposition (as accurately summarized by Plaintiff), Ms.

Newman (A) “made repeated references to documents and/or ESI that

she reviewed in order to provide the answer in [Defendant GRSSE’s]

Second Supplemental Response to Interrogatory [] 8” (Docket Entry

105 at 4 (citing Docket Entry 112-3 at 24-25))3 and (B) “testified

the document produced in [Defendant GRSSE’s] Amended Supplemental

Response, RSSE00319, was not the document(s) or ESI she reviewed

when answering the Second Supplemental Response to Interrogatory []

8” (Docket Entry 105 at 5 (citing Docket Entry 112-3 at 26)).



      2
        After reviewing the sealed versions of   both documents, the Court concurs
with Plaintiff that “[t]he revenue amounts       in [RSSE 00319] are materially
different than those listed in [the chart set    out in Defendant GRSSE’s] Second
Supplemental [R]esponse” (Docket Entry 105 at    4).
      3
        Pin citations to the deposition transcript refer to the page number that
appears in the footer appended to that document upon filing in the CM/ECF system.

                                        -6-




    Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 6 of 19
       Following receipt of an expedited transcript of Ms. Newman’s

Rule 30(b)(6) deposition and a meet-and-confer with Defendant GRSSE

(see Docket Entry 105 at 6), Plaintiff promptly filed her Third

Motion     to   Compel   Jurisdictional     Discovery,    seeking   “an   order

compelling [Defendant GRSSE] to produce all documents and/or ESI

identified,      referenced,     or   relied     upon    in   responding      to

Interrogatory [] 8, and to award sanctions” (Docket Entry 104 at

1).    Plaintiff’s supporting memorandum elaborates that she seeks

sanctions in the form of an order (A) effectively declaring “that

this Court has personal jurisdiction over” Defendant GRSSE, and

(B) requiring Defendant GRSSE, “its counsel, or both [to] pay

Plaintiff’s reasonable expenses and attorneys’ fees incurred as a

result of [Defendant GRSSE’s] failure to follow the Court’s order

and produce what was relied upon to answer Interrogatory [] 8.”

(Docket Entry 105 at 13.)4       Defendant GRSSE thereafter responded in

opposition.      (See Docket Entry 111.)

       In doing so and notwithstanding (A) Defendant GRSSE – in

response to Interrogatory 1 and to the Court’s inquiries at the

hearing on January 15, 2020 – having identified Ms. Newman as the

ONLY person who participated in answering Interrogatory 8, and

(B) Ms. Newman having testified on behalf of Defendant GRSSE that



       4
        Because of the significance of the allegations against Defendant GRSSE
and of the sanctions sought, the undersigned Magistrate Judge elected not to
shorten the response deadline. Further, because of the present public health
situation (and the limitations of remote teleconference alternatives to in person
proceedings), the undersigned Magistrate Judge chose not to set a hearing.

                                      -7-




      Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 7 of 19
she reviewed documents to do so, Defendant GRSSE asserted (1) that

“Jason Fox, Managing Director of Corporate Accounting, provided the

response to Interrogatory [] 8” (id. at 3 (citing Docket Entry 111-

2 (“Fox Decl.”), ¶ 6)) and (2) that “[Ms.] Newman was not involved

in identifying, compiling, reviewing, or confirming any of the

information related to [Defendant GRSSE’s] revenue number provided

on December 11, 2019” (Docket Entry 111 at 3 (citing Docket Entry

111-2, ¶ 7)).      Defendant GRSSE’s Response further states that,

“[o]n December 19, 2019, [Mr.] Fox provided updated, corrected

numbers for the total revenue generated by [Defendant GRSSE]”

(Docket Entry 111 at 3 (citing Docket Entry 111-2, ¶ 9)), and that

later (with limited assistance from Ms. Newman) (see Docket Entry

111 at 3-4 (citing Docket Entry 111-1 (“Newman Decl.”), ¶ 3)),

“another member of the accounting team, Joshua Murphy, compiled the

revenue numbers again . . . and sent RSSE 00319 to [Ms.] Newman”

(Docket Entry 111 at 4 (citing Docket Entry 111-2, ¶ 11)), somehow

resulting in Ms. Newman “rel[ying] on and referenc[ing] RSSE 00319

in    [Defendant    GRSSE’s]       Amended    Supplemental    Response     to

Interrogatory [] 8” (Docket Entry 111 at 4 (citing Docket Entry

111-1, ¶ 4); see also Docket Entry 111 at 4 (“[Ms.] Newman gave

erroneous    testimony.      She    thought   she   had   reviewed   certain

documents to respond to Interrogatory [] 8, when in fact she had

not.” (citing Docket Entry 111-1, ¶¶ 5, 6))).




                                      -8-




     Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 8 of 19
     After Plaintiff replied (see Docket Entry 113), the Clerk’s

Office referred Plaintiff’s Third Motion to Compel Jurisdictional

Discovery to the undersigned Magistrate Judge (see Docket Entry

dated Apr. 21, 2020).

                              DISCUSSION

     Defendant GRSSE’s handling of Interrogatory 8, as well as of

Interrogatory 1 and RFP 1 (as each concerns Interrogatory 8),

implicates at least four different discovery enforcement regimes

within Federal Rule of Civil Procedure 37 (“Rule 37”). First, “[a]

party seeking discovery may move for an order compelling . . .

production . . . .   This motion may be made if     . . . a party fails

to produce documents . . . as requested under Rule 34.”           Fed. R.

Civ. P. 37(a)(3)(B); see also Fed. R. Civ. P. 37(a)(4) (“For

purposes of this subdivision (a), an . . . incomplete . . .

response must be treated as a failure to respond.”).

     Second, “[i]f a party fails to provide information or identify

a witness as required by [Federal] Rule [of Civil Procedure] 26(a)

or (e), the party is not allowed to use that information or witness

to supply evidence on a motion . . ., unless the failure was

substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

Subdivision (e) of Federal Rule of Civil Procedure 26 (“Rule

26(e)”), in turn, mandates that a party “who has responded to an

interrogatory[ or RFP] . . . must supplement or correct its . . .

response . . . in a timely manner if the party learns that in some


                                  -9-




   Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 9 of 19
material respect the . . . response is incomplete or incorrect, and

if the additional or corrective information has not otherwise been

made known to the other parties during the discovery process or in

writing[.]”    Fed. R. Civ. P. 26(e)(1).       “In addition to or instead

of th[e above-described] sanction,” Fed. R. Civ. P. 37(c)(1), i.e.,

loss   of   “use   [of   the]   information   or   witness”   that   a   party

“fail[ed] to provide . . . or identify . . . as required by” Rule

26(e), id., “the [C]ourt on motion and after giving an opportunity

to be heard . . . may order payment of the reasonable expenses,

including attorney’s fees, caused by the failure . . . and may

impose other appropriate sanctions, including any of the orders

listed in Rule 37(b)(2)(A)(i)-(vi), id.

       That cross-referenced list of sanction-orders consists of:

       (i) directing that the matters embraced in the order or
       other designated facts be taken as established for
       purposes of the action, as the prevailing party claims;

       (ii) prohibiting the disobedient party from supporting or
       opposing designated claims or defenses, or from
       introducing designated matters in evidence;

       (iii) striking pleadings in whole or in part;

       (iv) staying further proceedings until the order is
       obeyed;

       (v) dismissing the action or proceeding in whole or in
       part; [and]

       (vi) rendering a default judgment against the disobedient
       party[.]

Fed. R. Civ. P. 37(b)(2)(A).          That list, along with a seventh

sanction option, i.e., “treating as contempt of court the failure

                                     -10-




   Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 10 of 19
to obey any order except an order to submit to a physical or mental

examination,” Fed. R. Civ. P. 37(b)(2)(A)(vii), also comprise the

examples given of the “further just orders,” Fed. R. Civ. P.

37(b)(2)(A), the Court may issue in the third discovery enforcement

scenario   implicated   by   Defendant   GRSSE’s   conduct    related     to

Interrogatories 1 and 8, along with RFP 1, i.e., situations where

“a party . . . fails to obey an order to provide or permit

discovery,” id.; see also Fed. R. Civ. P. 37(b)(2)(C) (“Instead of

or in addition to the orders above, the court must order the

disobedient party, the attorney advising that party, or both to pay

the reasonable expenses, including attorney’s fees, caused by the

failure, unless the failure was substantially justified or other

circumstances make an award of expenses unjust.”).

     Fourth (and last), “the Court [may] impose sanctions where a

party or person designated under Rule 30(b)(6) fails ‘to appear

before the officer who is to take the deposition, after being

served with proper notice.’       Producing an unprepared witness is

tantamount to a failure to appear.”       United States v. Taylor, 166

F.R.D. 356, 363 (M.D.N.C. 1996) (Eliason, M.J.) (internal citation

omitted) (quoting Fed. R. Civ. P. 37(d)(1)(A)(i)), aff’d, 166

F.R.D. 367 (M.D.N.C. 1996) (Tilley, J.).        In such circumstances:

     Sanctions may include any of the orders listed in Rule
     37(b)(2)(A)(i)-(vi). Instead of or in addition to these
     sanctions, the [C]ourt must require the party failing to
     act, the attorney advising that party, or both to pay the
     reasonable expenses, including attorney’s fees, caused by
     the failure, unless the failure was substantially

                                  -11-




   Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 11 of 19
      justified or other        circumstances      make   an   award   of
      expenses unjust.

Fed. R. Civ. P. 37(d)(3).

      The record (as recited in the Introduction) reflects that

Defendant GRSSE ran afoul of all four of the foregoing discovery

enforcement regimes, requiring relief for Plaintiff, including

compelled production of additional discovery and expense-shifting.

To begin, accepting Defendant GRSSE’s account,5 Mr. Fox prepared

the response to Interrogatory 8 served on Plaintiff on December 11,

2019.    As a result, pursuant to RFP 1 (and the obligation to

supplement discovery responses under Rule 26(e)), Defendant GRSSE

bore the burden of then producing “all documents . . . relied upon”

(Docket Entry 108-2 at 21 (bold font omitted)) by Mr. Fox to

respond to Interrogatory 8.        Defendant GRSSE failed to do so.

      At the same time, Rule 26(e)’s supplementation mandate also

imposed on Defendant GRSSE the responsibility to promptly correct

its prior response to Interrogatory 1, which erroneously identified

Ms. Newman as the only person who played any part in answering any

of Plaintiff’s Interrogatories, including Interrogatory 8, when (in

Defendant GRSSE’s view) Mr. Fox actually answered Interrogatory 8.

Again, Defendant GRSSE failed to do so.          Moreover, Defendant GRSSE


      5
        Because (as the Introduction shows) Defendant GRSSE did not properly
identify Mr. Fox as a person involved in this case (i.e., a potential witness),
the Court likely could decline to consider his declaration for purposes of
resolving Plaintiff’s Third Motion to Compel Jurisdictional Discovery, see Fed.
R. Civ. P. 37(c)(1); however, because (as set out in the Discussion that follows
above) Mr. Fox’s averments (even if credited) do not exculpate Defendant GRSSE,
the Court need not consider that issue further at this time.

                                     -12-




    Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 12 of 19
exacerbated that error by continuing to insist that only Ms. Newman

participated in preparation of the response to Interrogatory 8,

when the Court directly questioned its counsel about that matter at

the hearing on January 15, 2020, thereby distorting the Court’s

disposition of Plaintiff’s (first) Motion to Compel Jurisdictional

Discovery and Second Motion to Compel Jurisdictional Discovery.

     Defendant GRSSE once more violated its duty to supplement

under Rule 26(e), when (on February 5, 2020) it served its Amended

and Supplemental Response to Interrogatory 8, but (A) failed to

correct its response to Interrogatory 1 to report the role of Mr.

Fox and Mr. Murphy (thereby maintaining the false representation

that only Ms. Newman partook in answering Interrogatory 8), and

(B) failed to produce (as required by RFP 1) the materials that Mr.

Fox gathered on December 19, 2019, and that Ms. Newman and Mr.

Murphy marshaled in January 2020, to alter Defendant GRSSE’s

response to Interrogatory 8 on February 5, 2020.             That latter

failure also contravened the Court’s order of January 15, 2020,

which directed Defendant GRSSE to produce the documents and ESI

underlying the response to Interrogatory 8.

     Defendant GRSSE’s attempt to avoid accountability for such

non-compliance (1) by pointing to the order’s focus on materials on

which (only) Ms. Newman relied and (2) by contending that she

relied on nothing but RSSE 00319 (see Docket Entry 111 at 7-8)

“constitute[s] nothing more than blatant sophistry of the worst


                                  -13-




   Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 13 of 19
nature,” Huddleston v. Commissioner of Internal Revenue, No. 94-

40667, 50 F.3d 1033 (table), 1995 WL 136253, at *1 (5th Cir. Mar.

13, 1995) (unpublished).         Defendant GRSSE told the Court that Ms.

Newman alone took part in answering Interrogatory 8, so the Court

told   Defendant   GRSSE    to   comply     with    RFP   1’s    demand      for   the

materials consulted by Ms. Newman (as the sole person supposedly

involved) in answering Interrogatory 8 for Defendant GRSSE.                        Ms.

Newman’s name (as opposed to Mr. Fox’s name and/or Mr. Murphy’s

name) appears in the order at issue entirely due to Defendant

GRSSE’s misrepresentation. “Neither in criminal nor in civil cases

will the law allow a person to take advantage of his own wrong.

And yet this would be precisely what [Defendant GRSSE] would do if

it[s approach was] permitted . . . .”              Diaz v. United States, 223

U.S. 442, 458 (1912) (internal quotation marks omitted).

       Lastly, Defendant GRSSE designated Ms. Newman to appear for

its Rule 30(b)(6) deposition, but now acknowledges that she could

not accurately     answer   basic    questions       about      her   role    in   the

preparation   of   Defendant      GRSSE’s    response     to     Interrogatory       8

(despite the fact that Defendant GRSSE then continued to perpetuate

the false notion that Ms. Newman alone answered Interrogatory 8).

That “[p]roduc[tion of] an unprepared witness [wa]s tantamount to

a failure to appear,” Taylor, 166 F.R.D. at 363.

       These discovery violations by Defendant GRSSE, individually

and collectively, entitle Plaintiff to relief and necessitate


                                     -14-




   Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 14 of 19
sanctions, as provided by the above-quoted Rules.             “For the most

part, the judiciary runs on the honor system.          [Judges] trust that

attorneys and parties will play fair.”          Tom v. S.B., Inc., 280

F.R.D. 603, 621 (D.N.M. 2012).      Consistent with that perspective,

although (as stated on the record at the hearing on Plaintiff’s

(first) Motion to Compel Jurisdictional Discovery on November 13,

2019) the undersigned Magistrate Judge concluded that Defendant

GRSSE had taken unreasonable positions in responding to many of

Plaintiff’s discovery requests, the undersigned Magistrate Judge

gave Defendant GRSSE the benefit of the doubt, allowed the parties

an opportunity to work out their differences, and resolved the

remaining    disputes    without    ordering     any    expense-shifting.

Similarly, at the hearing on Plaintiff’s Second Motion to Compel

Jurisdictional Discovery on January 15, 2020 (again as stated on

the record), the undersigned Magistrate Judge chose not to fault

Defendant GRSSE for its highly restrictive interpretation of the

orders given on November 13, 2019, and once more imposed no

expense-shifting after ruling on disputed issues.

     The    present   circumstances,      however,   demand    a   different

outcome.    In reaching that conclusion, the undersigned Magistrate

Judge takes note that:

     The Fourth Circuit has developed a four-part test for a
     district court to use when determining what [if any]
     sanctions to impose under Rule 37. The [district] court
     must determine (1) whether the non-complying party acted
     in bad faith, (2) the amount of prejudice that non[-
     ]compliance caused the adversary, (3) the need for

                                   -15-




   Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 15 of 19
     deterrence of the particular sort of non-compliance, and
     (4) whether less drastic sanctions would have been
     effective.

Anderson v. Foundation for Advancement, Educ. & Emp’t of Am.

Indians, 155 F.3d 500, 504 (4th Cir. 1998).

     In   this   case,   those    factors   warrant   strong,    remedial

sanctions, as the Fourth Circuit recognized in discussing another

case with many similar features:

     [The plaintiff] failed to respond [properly to discovery
     requests] . . . . When [the plaintiff was] . . . ordered
     to complete the [responses] in a certain, timely manner,
     [he] failed to comply. The answers ultimately provided
     to [the defendant] reveal a lack of investigation . . .
     [and] some of the answers provided by [the plaintiff
     were] manifestly false.    This conduct constitutes bad
     faith.

     The information sought by [the defendant w]as clearly
     material . . . .    Further, deterrence of the type of
     conduct engaged in by [the plaintiff] and counsel was
     plainly warranted. They have been dilatory throughout
     the discovery process in providing the most basic
     information; counsel either failed to investigate or
     ignored the facts [at issue] . . .; and, as the
     [undersigned M]agistrate [J]udge [has] found, several
     answers which were provided in responses [were] totally
     contradicted [by record evidence] . . . .

Towns v. Morris, No. 93-1295, 50 F.3d 8 (table), 1995 WL 120687, at

*3 (4th Cir. Mar. 22, 1995) (unpublished).

     In Towns, the district court imposed (and the Fourth Circuit

affirmed) the harshest sanction available against a plaintiff,

i.e., dismissal.    See id.      Plaintiff would have the Court impose

something akin to a dispositive sanction upon Defendant GRSSE here,

i.e., the effective denial of its personal jurisdiction defense.


                                   -16-




   Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 16 of 19
One    distinction      between    this   case       and    Towns    convinces     the

undersigned Magistrate Judge to reject that option; before ordering

a dispositive sanction, the district court monetarily sanctioned

the plaintiff in Towns, leading the Fourth Circuit to conclude that

“it [wa]s clear that less drastic alternatives were not available

–   the    magistrate    judge’s     previous    monetary       sanction     had   no

appreciable corrective effect.”           Id.

       Given the absence of any prior sanctions (or even remedial

expense-shifting)        against     Defendant        GRSSE,       the   undersigned

Magistrate Judge denies Plaintiff’s request for an order precluding

Defendant GRSSE from continuing to contest the issue of personal

jurisdiction.      Instead, the undersigned Magistrate Judge (A) will

compel Defendant GRSSE to produce additional discovery material and

to submit to further depositions, (B) will permit Plaintiff to file

a second supplemental brief regarding personal jurisdiction, and

(C)    will   require    Defendant    GRSSE     to    pay    all    of   Plaintiff’s

reasonable expenses, including attorneys’ fees arising from that

additional discovery and briefing, as well as from litigation of

the Third Motion to Compel Jurisdictional Discovery.                      Under the

circumstances of this case, such action will remedy prejudice to

Plaintiff and will serve the other “purpose[s] of Rule 37 [i.e.]

. . . to punish deliberate noncompliance with the federal rules of

discovery and to deter such conduct in the future.”                       Zornes v.




                                       -17-




      Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 17 of 19
Specialty Indus., Inc., No. 97–2337, 166 F.3d 1212 (table), 1998 WL

886997, at *9 (4th Cir. Dec. 21, 1998) (unpublished).

                                  CONCLUSION

       Defendant GRSSE (A) failed to produce (and to supplement)

materials responsive to RFP 1 (as concerns Interrogatory 8),

(B)     failed    to   timely    supplement/correct     its    response      to

Interrogatory 1 (as it relates to Interrogatory 8), (C) failed to

comply with the Court’s order to produce materials in connection

with RFP 1 and Interrogatory 8, and (D) failed to present a

properly prepared Rule 30(b)(6) witness.

       IT IS THEREFORE ORDERED that Plaintiff’s Third Motion to

Compel Jurisdictional Discovery (Docket Entry 104) is GRANTED IN

PART, in that:

       (1) on or before May 1, 2020, Defendant GRSSE shall serve

Plaintiff with all non-privileged material (in whatever form) that

any person reviewed in preparing any version of any response given

to Interrogatory 8, as well as a detailed privilege log of any such

material withheld based on an assertion of privilege;

       (2) on or before May 22, 2020, Defendant GRSSE shall make Ms.

Newman, Mr. Fox, and Mr. Murphy available for depositions at any

date/time reasonably selected by Plaintiff (including via remote

teleconference if agreed by the parties);




                                     -18-




      Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 18 of 19
      (3) on or before June 5, 2020, Plaintiff may file a second

supplemental brief of no more than ten pages regarding the Court’s

exercise of personal jurisdiction over Defendant GRSSE; and

      (4) on or before June 12, 2020, Defendant GRSSE and/or its

counsel shall pay the reasonable expenses, including attorney’s

fees, incurred by Plaintiff in connection with the foregoing

additional discovery and briefing, as well as litigation of the

Third Motion to Compel Jurisdictional Discovery.6

                                          /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge
April 24, 2020




      6
        The parties should work cooperatively to address any disputes about the
amount of Plaintiff’s reasonable expenses, but, if they cannot reach an agreement
about that issue, Defendant GRSSE and/or its counsel may move for a stay of the
payment deadline, setting out therein any matters of dispute.

                                      -19-




    Case 1:18-cv-00501-LCB-LPA Document 122 Filed 04/24/20 Page 19 of 19
